MEMORANDUM**
Allan Austria appeals his conviction and sentence following his guilty plea to one count of conspiracy to possess with intent to distribute methamphetamine, in viola*673tion of 21 U.S.C. § 846. Austria’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record on the ground that he failed to discover any arguable issues on appeal. Austria has filed a pro se supplemental brief.
Our review of the briefs, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *673courts of this circuit except as provided by Ninth Circuit Rule 36-3.